Appeal by defendant from a judgment of the Supreme Court, Kings County (Coffinas, J.), rendered June 21, 1984, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment modified, on the law and as a matter of discretion in the interest of justice, by vacating the sentence imposed thereon. As so modified, judgment affirmed and matter remitted to the Supreme Court, Kings County, for resentencing, at which proceeding new counsel shall be appointed to represent defendant.
On the day of sentencing, defendant’s counsel, who was then "on trial” elsewhere, was in telephonic communication with the court. Nevertheless, defendant in effect had to proceed pro se on his application to withdraw his guilty plea made at the time of sentencing. Under these circumstances it was improper to impose sentence upon the defendant in the absence of his counsel (cf. People v Hannigan, 7 NY2d 317; People v Boyd, 22 NY2d 707; People v Perez, 63 AD2d 911). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.